Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Pursuant to the amendment dated 12/02/2021, claims 6 and 7 have been cancelled.  Claims 1-5 and 8-10 are pending and under current examination.  

All rejections not reiterated have been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 is indefinite because it is unclear how the letter “E” further limits the substances embraced by the term “aminoalkyl methacrylate copolymer”, in lines 2-3.  


Response to Arguments
Applicant's arguments filed 12/02/2021 have been fully considered but they are not persuasive. On page 4, Applicant argues that the specification defines aminoalkyl methacrylate copolymer E as “EUDRAGIT® E”.  In order to address the indefinite rejection, Applicant is relying upon defining the indefinite phrase as a trademark.  The claim remains indefinite because when a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe an aminoalkyl methacrylate copolymer and, accordingly, the identification/description is indefinite.  The examiner notes that the chemical structure of Eudragit E is defined in the portion of the spec sheet that Applicant has replicated in their remarks.  Applicant could overcome the indefiniteness rejection with a fully defined chemical structure; however, to avoid a new matter rejection, evidence must be provided that the trademark Eudragit® E corresponded to that structure at the effective filing date of the instant invention.  Alternatively, the rejection could be overcome by removing the letter “E” following the term “aminoalkyl methacrylate copolymer”, noting that this would be a broader limitation than Applicant appears to intend.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1-5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 2012/0282303; publication date: 11/08/2012; cited in the IDS filed on 01/13/2020) in view of Fujiwara (JP 2016037464; publication date: 03/22/2016; cited in the IDS filed 01/13/2020) and Madan et al. (Recent Patents on Drug Delivery & Formulation Vol 9, pages 95-103; publication year: 2015).

With regard to instant claims 1-5, Ito discloses a composition for percutaneous absorption (i.e. a transdermal absorption preparation; abstract).  In table 1 following 0078, Ito discloses an example that contains the anti-dementia drug, donepezil, Eudragit E100 (i.e. a polymer compound having a nitrogen-containing group/a dimethylaminoethyl group (a tertiary amine)/specifically, an aminoalkyl methacrylate copolymer E; Ito: 0033; limitations of instant claims 1-4), SIS (styrene isoprene styrene block copolymer; i.e. a rubber polymer, see page 5 of the instant specification; limitations of instant claims 1 and 5), and Arkon P-100 (a tackifier resin).  
Ito does not disclose an example containing rivastigmine; however, it would have been prima facie obvious as of the effective filing date of the instant invention to formulate the composition to contain rivastigmine because this is a preferred embodiment of the invention disclosed by Ito (0031 and claim 5).  
Ito is silent with respect to including the cellulose derivatives required by instant claim 1, in the composition.  


Madan, in the analogous art of transdermal patches for Alzheimer’s drugs (abstract), teaches a patch containing Eudragit E-100 (i.e. aminoalkyl methacrylate copolymer E) and hydroxypropyl methylcellulose (abstract).
It would have been prima facie obvious to add hydroxypropyl methylcellulose as an ingredient in Ito’s patch.  The artisan of ordinary skill would have been motivated to do so as a component of optimizing the adhesion and cohesion of the patch.  The skilled artisan would have had a reasonable expectation of success because hydroxypropyl methylcellulose was known to improve these properties and because HPMC was known to be compatible with aminoalkyl methacrylate in transdermal patch compositions).  
With regard to instant claim 8, the active agent donepezil is present in the example composition at 5% by mass, therefore it would be prima facie obvious to use this value as a starting point for optimizing the content of rivastigmine to arrive at an optimal dose to achieve the intended pharmacological effect in the patient.  Moreover, Ito discloses that the anti-dementia drug may be present in the composition in an amount of 0.5 to 20% by mass.  This range in concentration overlaps with the range recited in instant claim 8.  Please refer to MPEP 2144.05.  
With regard to instant claim 9, the Eudragit E100 is present in an amount of 3.53 % by mass.  This falls within the scope of instant claim 9.  Moreover, Ito discloses that 
With regard to claim 10, the ranges in amounts of the anti-dementia drug and the polymer containing an amino group noted above result in a range of mass ratio of these two substances that overlaps with the range required by the instant claims (see MPEP 2144.05).  Additionally, the ratio of Eudragit E100 to donepezil in example 1 is 1:0.7, which falls within the scope of claim 10.  It would have been prima facie obvious for one having ordinary skill in the art to use this as a starting point to optimize the content of each of the rivastigmine and the polymer containing an amino group.  

Response to Arguments
Applicant’s arguments, see page 7, filed 12/02/2021, with respect to the rejection(s) of claim(s) 1-5 and 8-10 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as set forth above.
Insomuch as Applicant’s arguments may be relevant to the new grounds of rejection, they are addressed here:

On page 7, Applicant argues that the improved adhesiveness of patches containing hydroxypropyl methylcellulose relative to compositions not containing any cellulose derivatives is an unexpected result.

In the instant case, pages 20-25 of the specification describe the constitution of several example compositions and an experiment evaluating tack.  Table 1 shows a trend of increasing tack force when HPMC is added to the patch composition containing either 5 or 10% by mass aminoalkyl methacrylate copolymer E.  The comparative examples each lack aminoalkylmethacrylate E but those containing HPMC also contain Duro-tak 87-4287 or Plastoid B.  The examiner notes Applicant’s characterization of the improved tack as synergistic; however, experiments evaluating the synergy of Eudragit E and HPMC have not been reported.  To establish synergy, the effect on tack of each ingredient in isolation relative to a control must be compared to the effect of the combination of allegedly synergistic ingredients, with all other variables held constant (i.e. identity and amount of other ingredients).  A supra-additive result of the combination must be observed.  Without this information, a conclusion that aminoalkyl methacrylate copolymer E and HPMC act synergistically to increase tack cannot be established.  Ito discloses that acrylate polymers having an amino group act as adhesion agents in patches (0008) and as noted in the rejection supra, HPMC was known to increase the adhesiveness (i.e. the properties of tack, peel, and shear) of transdermal patches, so the observation that an increase in tack occurs when HPMC is 

Conclusion
No claims are allowed.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/           Primary Examiner, Art Unit 1617